FOTI, J.,
dissenting. I must respectfully disagree with the majority opinion that statements made by the prosecutor in his rebuttal closing argument to the jury impermissibly burdened the defendant’s constitutional right to testify in his own behalf. The defendant did not object to any of the comments made by the prosecutor and has not satisfied the Evans-Golding test to allow this court to review his unpreserved claim. Furthermore, the defendant’s claim is distinguishable from that decided by our Supreme Court in State v. Cassidy, 236 Conn. 112, 672 A.2d 899, cert. denied, 519 U.S. 910, 117 S. Ct. 273, 136 L. Ed. 2d 196 (1996).
*419The defendant concedes that his claim is unpreserved but argues that it is reviewable under both “exceptional circumstances” discussed in State v. Evans, 165 Conn. 61, 70, 327 A.2d 576 (1973).1 The defendant argues that his claim satisfies the first exceptional circumstance because our Supreme Court’s decision in Cassidy, on which he relies to make out a claim of prosecutorial error, was decided after his conviction. I do not agree that Cassidy created a new constitutional right not readily foreseeable to the defendant at the time of trial. Contrary to the defendant’s contention, Cassidy did not create a new constitutional right, but rather applied a known constitutional right to the particular set of facts present in that case and found a violation of that known right.
The constitutional right at issue in Cassidy was the defendant’s right to be present throughout the trial. In Cassidy, the court relied on several United States Supreme Court decisions to establish that the right of a defendant to be physically present in the courtroom is fundamental. See, e.g., Pointer v. Texas, 380 U.S. 400, 403, 85 S. Ct. 1065, 13 L. Ed. 2d 923 (1965) (right to confrontation fundamental to fair trial under federal constitution); Coy v. Iowa, 487 U.S. 1012, 1018-19, 108 S. Ct. 2798, 101 L. Ed. 2d 857 (1988), quoting Lee v. Illinois, 476 U.S. 530, 540, 106 S. Ct. 2056, 90 L. Ed. 2d 514 (1986) (right to confront one’s accusers so deeply rooted in “human feelings of what is necessary for fairness [that] the right of confrontation ‘contributes to the establishment of a system of criminal justice in which *420the perception as well as the reality of fairness prevails’ ”). The cases cited by the court in Cassidy clearly recognized the right of a defendant to be present at trial and were decided before the trial in this case.2 Moreover, in Cassidy, “before the trial court had commenced its instructions to the jury, the defendant moved for a mistrial or, in the alternative, for a curative instruction, claiming that the prosecutor’s argument had improperly infringed upon his constitutional right to be present throughout the trial.” State v. Cassidy, supra, 236 Conn. 122. Thus, the right was readily foreseeable to the defendant in Cassidy. Because our Supreme Court’s decision in Cassidy did not create a new constitutional right not readily foreseeable to the defendant at the time of trial, I would decline to review the defendant’s unpreserved claim under the first exceptional circumstance articulated by the court in Evans.
The defendant also argues that his claim is reviewable under the second exceptional circumstance of Evans, as refined by State v. Golding, 213 Conn. 233, 239-40, 567 A.2d 823 (1989).3 This court has consistently held that “[w]e will not afford Golding review to [unpreserved] claims of prosecutorial misconduct where the *421record does not disclose a pattern of misconduct pervasive throughout the trial or conduct that was so blatantly egregious that it infringed on the defendant’s right to a fair trial. ...”
“In determining whether a prosecutor’s conduct was so egregious as to deny a defendant a fair trial, we note that some leeway must be afforded to the advocates in offering arguments to the jury in final argument. [I]n addressing the jury, [cjounsel must be allowed a generous latitude in argument, as the limits of legitimate argument and fair comment cannot be determined precisely by rule and line, and something must be allowed for the zeal of counsel in the heat of argument. . . . [W]e must review the comments complained of in the context of the entire trial.” (Internal quotation marks omitted.) State v. Villanueva, 44 Conn. App. 457, 461-62, 689 A.2d 1141, cert. denied, 240 Conn. 930, 693 A.2d 302 (1997), quoting State v. Hansen, 39 Conn. App. 384, 395, 666 A.2d 421, cert. denied, 235 Conn 928, 667 A.2d 554 (1995).
In this case, the prosecutor’s comments were not so egregious as to deprive the defendant of a fair trial, and were made in response to defense counsel’s final argument, much of which referred to the defendant’s sincerity, credibility and willingness to testily, and to the weaknesses in the state’s case.4 In addition, the comments were brief and did not constitute a “pattern of misconduct pervasive throughout the trial.” (Internal quotation marks omitted.) State v. Hansen, supra, 39 Conn. App. 395. Although the court in Cassidy granted the defendant a new trial on the basis of similarly brief comments by the prosecutor, its decision was premised *422on the fact that the challenged argument directly implicated the defendant’s constitutional right to be present throughout the trial and was so flagrant as to prompt an objection by the defendant. Here, the prosecutor’s arguments did not directly implicate the defendant’s rights either to be present throughout the trial or to testify in his own behalf. In fact, the prosecutor expressly stated that the defendant has a right to testify.5 Furthermore, the defendant failed to raise an objection to the prosecutor’s comments. I would decline to review the defendant’s claim of prosecutorial error under Golding because the argument by the prosecutor was neither so egregious as to deprive the defendant of a fair trial nor is the claim of constitutional magnitude.
Even if I were to review this claim, however, I would conclude that the defendant has failed to demonstrate that the prosecutor’s closing argument impermissibly burdened his constitutional rights to be present throughout the trial or to testify in his own behalf. The defendant claims that the prosecutor argued that the defendant’s act of testifying was really an act of misconduct that showed consciousness of guilt and asked the jury to draw an adverse inference from that act.
During closing arguments, defense counsel challenged the credibility of Officer John Magoveny’s testimony and argued that the state’s case was politically motivated. In response, the prosecutor referred to the fact that the defendant felt compelled to testify in his own defense. These comments may be distinguished from those held to be improper in Cassidy. In that case, the prosecutor argued that the defendant had “doctor[ed] up” his testimony as a result of having been present in the courtroom during the trial. Our Supreme *423Court held that the prosecutor’s comments were improper “because [they] unfairly penalized the defendant for asserting his constitutionally protected right to confront his accusers at trial”; State v. Cassidy, supra, 236 Conn. 129; and invited the jury to draw an inference adverse to the defendant solely on account of the defendant’s assertion of his constitutional right.
Here, in response to comments by defense counsel that characterized Magoveny’s testimony as unworthy of belief, the prosecutor referred to the fact that the defendant testified in order to refute Magoveny’s testimony. Those comments did not ask the jury to infer guilt because the defendant testified, but merely pointed out the fact that the case revolved around the credibility of the defendant and Magoveny. “It is well established that once an accused takes the stand and testifies his credibility is subject to scrutiny and close examination.” State v. McClendon, 199 Conn. 5, 12, 505 A.2d 685 (1986). Moreover, rather than ask the jury to draw an adverse inference from the defendant’s assertion of his right to testify, the prosecutor specifically stated that the defendant had a right to testify. I would conclude that the prosecutor’s comments were not an unconstitutional infringement of the defendant’s right to testify in his own behalf.
The defendant has also failed to establish that the prosecutor’s comments violated his right to be present throughout the trial. The prosecutor, during his rebuttal closing argument to the jury, made the following statement: “Obviously . . . [the defendant] heard evidence during the course of the state’s case that he felt was . . . strong, and so convincing to you, that he felt obligated to get up there and testify and give you a story. ...” This statement merely pointed out the obvious fact that the defendant chose to testify after listening to the evidence presented by the state. Furthermore, this statement is distinguishable from the statement made in Cassidy. *424Unlike the statement made by the prosecutor in Cassidy, here the prosecutor did not imply that the defendant had altered his testimony as a result of having been present in the courtroom and having heard the testimony of previous witnesses. The prosecutor herein also did not mislead the jury. In Cassidy, the prosecutor implied that the state’s witnesses might have remained in court to hear all of the evidence, but did not, obviously omitting to tell the jury that the witnesses were sequestered and could not, by order of the court, be present other than to testify. I find nothing in the prosecutor’s statement either misleading or that would in any way burden the defendant’s right to be present in the courtroom.
I would affirm the judgment of the trial court and, therefore, respectfully dissent.

 In Evans, the court stated: “There appear, then, to exist only two situations that may constitute ‘exceptional circumstances’ such that newly raised claims can and will be considered by this court. The first is . . . where a new constitutional right not readily foreseeable has arisen between the time of trial and appeal. . . . The second ‘exceptional circumstance’ may arise where the record adequately supports a claim that a litigant has clearly been deprived of a fundamental constitutional right and a fair trial. ” (Citation omitted.) State v. Evans, supra, 165 Conn. 70.


 In addition to the United States Supreme Court cases cited by the court in Cassidy, several Connecticut cases have also considered the defendant’s right to be present at trial and to be confronted with the witnesses against him. See, e.g., State v. Bonello, 210 Conn. 51, 554 A.2d 277, cert. denied, 490 U.S. 1082, 109 S. Ct. 2103, 104 L. Ed. 2d 664 (1989); State v. Jarzbek, 204 Conn. 683, 529 A.2d 1245 (1987), cert. denied, 484 U.S. 1061, 108 S. Ct. 1017, 98 L. Ed. 2d 982 (1988).


 In Colding, the court held “that a defendant can prevail on a claim of constitutional error not preserved at trial only if all of the following conditions are met: (1) the record is adequate to review the alleged claim of error; (2) the claim is of constitutional magnitude alleging the violation of a fundamental right; (3) the alleged constitutional violation clearly exists and clearly deprived the defendant of a fair trial; and (4) if subject to harmless error analysis, the state has failed to demonstrate harmlessness of the alleged constitutional violation beyond a reasonable doubt.” (Emphasis in original.) State v. Golding, supra, 213 Conn. 239-40.


 “In determining whether prosecutorial misconduct was so serious as to amount to a denial of due process, this court . . . has focused on several factors. Among them are the extent to which the misconduct was invited by defense conduct or argument. . . .” State v. Williams, 204 Conn. 523, 540, 529 A.2d 653 (1987).


 In Ms rebuttal closing argument, the prosecutor stated: “[Y]ou heard repeated references this afternoon [to the fact] that Mr. Shinn got up and testified. That is Ms right, if he wants to do that, he has the perfect right to do that. That is up to him. He also has a right not to testify.”